Exhibit 10.4
 
[candclogo.jpg]
 
INDEPENDENT CONTRACTOR AGREEMENT


THIS INDEPENDENT CONTRACTOR AGREEMENT, made effective as of the 1st day of July,
2009 by and between Charles & Colvard, Ltd., a North Carolina corporation (the
"Company"), and Neil Boss (the "Contractor").


RECITALS:


A.      The Company is engaged in the business of designing, developing,
manufacturing, and selling moissanite jewels (the “Business”) and desires to
engage the Contractor to assist the Company in providing financial and
accounting services (the “Services”) for the business.


B.      The Contractor desires to provide such services to the Company on the
terms and for the compensation set forth herein.


NOW THEREFORE, the parties hereto agree as follows:


1.      Engagement.  The Company hereby engages the Contractor as a nonexclusive
contractor to perform the Services (as defined herein) subject to the terms and
conditions of this Agreement, and the Contractor hereby accepts such engagement
for and in consideration of the compensation hereinafter provided and agrees to
use his best efforts in performing the Services.  The Contractor shall perform
his obligations hereunder in compliance with the terms of this Agreement and any
and all applicable laws and regulations.  The Contractor acknowledges that this
is a nonexclusive engagement by the Company and that the Company retains the
right to appoint additional contractors as the Company, in its sole and
unrestricted judgment, may from time to time determine to be in the best
interests of the Company without liability or obligation to the Contractor.


2.      Services.


a.      The Contractor agrees to provide financial and accounting services for
the Company and perform other duties related thereto as the Company may
determine from time to time (the “Services”).  Contractor warrants to the
Company that the Services will be performed in a professional, timely and
workmanlike manner.


b.      The Contractor shall execute a Confidential Disclosure Agreement in
substantially the form attached hereto as Exhibit A concurrent with the
execution of this Agreement.


3.      Licenses, Tools and Materials.  Contractor shall be responsible for
obtaining, at Contractor’s own expense, all licenses, permits and bonds as may
be required by any federal, state or local law or regulation for the performance
of Contractor’s duties hereunder.  The Company shall be responsible for
supplying at its cost all necessary tools and materials to be used by
Contractor.


4.      Limitations.  Nothing in this Agreement shall be construed to give the
Contractor authority to represent the Company before any court or governmental
or regulatory agency without the express prior written authorization of the
Company.  In addition, all files, books, accounts, records and other information
of any nature, however recorded or stored, and related to the Company (the
"Records") shall at all times belong to the Company and to the extent possessed
by the Contractor hereunder, such possession shall be for the benefit

300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                       


 
 

--------------------------------------------------------------------------------

Page 2
 

of and as agent for the Company.  The Contractor's possession of the Records is
at the will of the Company and is solely for the purpose of enabling the
Contractor to perform his obligations hereunder.  The Records shall be readily
separable from the records of the Contractor.


5.      Term.  The term of this Agreement shall commence on the date hereof and
shall continue thereafter through and including the close of business on June
30, 2010.  Notwithstanding the foregoing, the Company may terminate this
Agreement for “cause,” as defined herein, by giving written notice of at least
30 days in advance of its desire to terminate this Agreement for cause.  The
Company shall be deemed to have cause for terminating Contractor’s engagement in
the event Contractor (i) demonstrates any dishonesty or engages in any act of
moral turpitude, (ii) improperly performs or fails to perform the Services
described herein, (iii) causes intentional damage to substantial property of the
Company, or (iv) is unable to perform the Services because of death or a
disability which renders him unable to perform the Services for 30 consecutive
calendar days.


6.      Fees.  As compensation for the performance of the Services, the Company
shall pay the Contractor at a rate of $90 per hour worked, billable in ¼ hour
increments.  Contractor will submit a report of hours worked every 2 weeks and
C&C will pay contractor within 2 weeks from receipt of this report.  No amounts
(including without limitation, social security, federal and state withholding
taxes) shall be withheld or otherwise subtracted from the compensation paid to
the Contractor pursuant to this Section 5 unless required by law.  In addition,
the Contractor shall be reimbursed for all expenses incurred by the Contractor
on behalf (and with the prior written authorization) of the Company, in
accordance with the attached C&C Travel and Expense Policy, from the date the
Contractor delivers an itemized report of such expenses, together with receipts
or other evidence of payment reasonably satisfactory to the Company and its
accountant.  C&C agrees to pay for existing employee healthcare benefits for the
month of July 2009.


7.      Background Check, Credit Check, Drug Testing and Searches. The
Contractor understands and agrees that (i) the Company may require the
Contractor to undergo a criminal background check, a credit check  and/or drug
testing as a condition of being allowed to perform the Services, (ii) in the
sole discretion of the Company, the Contractor may be prohibited from performing
the Services based upon the results of a background check, a credit check or
drug test, and (iii) the Company may conduct a reasonable search of the
Contractor if the Company has reasonable suspicion to believe that the
Contractor has in his possession property belonging to the Company.


8.      Indemnification.  The Contractor shall defend, release, indemnify and
hold the Company and its directors, officers, shareholders, employees and agents
and the personal representatives and assigns of each, harmless from and against
any and all claims, suits, liability, costs and expenses, including, without
limitation, attorneys' fees and expenses, in connection with any knowing and
intentional act or omission of the Contractor, his employees and/or agents in
connection with the provision of the Services.


9.      Insurance Representations, Workplace Safety. The Contractor agrees to
maintain liability, worker's compensation, errors and omission and/or other
insurance in such amounts and with such carriers as the Company may reasonably
request, each of which policies shall, upon request of the Company, name the
Company as an additional insured.  In addition, the Contractor shall be solely
responsible for workplace safety, shall maintain the workplace in accordance
with industry standards and shall comply with all governmental (including
federal, state and local) regulations.


10.      Notices.  All notices, demands, requests or other communications which
may be or are required to be given, served or sent by one party to the other
party pursuant to this Agreement shall be in writing and shall be hand delivered
or mailed by certified mail, return receipt requested, postage prepaid, or sent
by telefax,

300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                      
 
 

--------------------------------------------------------------------------------

Page 3
 

addressed as follows:




If to the Company:


300 Perimeter Park Dr. Suite A
Morrisville, NC 27560
Attention:  Richard A. Bird, CEO
Phone:  919-468-0399


If to the Contractor:


Neil S. Boss
9409 Treymore Drive
Raleigh, NC 27617
919-426-4143


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be delivered, given or
sent.  Documents delivered by hand shall be deemed to have been received upon
delivery; documents sent by telefax shall be deemed to have been received when
the answer back is received; and documents sent by mail shall be deemed to have
been received upon their receipt, or at such time as delivery is refused by the
addressee upon presentation.


11.      Security.  The Contractor agrees that he will at all times comply with
all security regulations in effect from time to time at the Company's premises
or applicable outside such premises, to materials belonging to the Company.  The
Contractor agrees not to use or disclose to any party any information, systems,
equipment, ideas, processes, or methods of operation observed in connection with
the performance of his obligations hereunder.


12.      Independent Contractor.


a.      Acknowledgment by Contractor.  Contractor acknowledges and agrees that
Contractor will be treated, vis-a-vis the Company as an independent contractor
and not as an employee, agent or authorized representative of the
Company.  Contractor shall have no authority to bind the Company to any
contract, agreement or obligation whatsoever.  The acts of Contractor shall in
no way constitute the acts of the Company and Contractor shall not represent to
any third party that Contractor has any express or implied authority to bind the
Company to any such contract, agreement or obligation.


b.      Tax Matters.  Because Contractor is an independent contractor, the
Company will not withhold from any compensation paid to Contractor any amounts
for federal or state income taxes, or social security (FICA) for Contractor, nor
will the Company pay any social security or unemployment tax with respect to
Contractor.  Such taxes are the responsibility of Contractor.  Contractor agrees
to indemnify and hold the Company (including its employees, officers, directors,
agents, subsidiaries or affiliates) harmless, and hereby indemnifies and hold
the Company harmless, from and against any damage, claim, assessment, interest
charge or penalty incurred by or charged to the Company as a result of any
claim, cause of action or assessment by any federal or state government or
agency for any nonpayment or late payment by Contractor of any tax or
contribution based upon compensation paid hereunder or because the Company did
not withhold any taxes from compensation paid hereunder.

300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                       
 
 

--------------------------------------------------------------------------------

Page 4
 



c.      No Insurance.  Consistent with Contractor’s status as an independent
contractor, the Company will not provide Contractor with any company, individual
or group insurance policy or any other kind of insurance coverage whatsoever.


13.      Assignment.  Neither this Agreement or any interest herein or any
rights hereunder shall be sold or assigned by the Contractor, nor shall any of
the duties of the Contractor hereunder be delegated to any person, firm or
corporation, without prior notice to and consent of the Company.


14.      Intellectual Property.  Any inventions, copyrights, or other
intellectual property created or developed by Contractor or Contractor’s
employees, or associates or sub-contractors during the term of this Agreement
related to the work performed under the Agreement shall be assigned to the
Company.


15.      Standard of Care.  The Contractor warrants that he will exercise due
diligence to perform the Services in a professional manner in compliance with
all applicable laws and regulations and the highest ethical standards.  In
addition the Contractor represents and warrants that any information which he
may supply the Company during the term of this Agreement (i) will have been
obtained by the Contractor lawfully and from publicly available sources, and
(ii) will not be confidential or proprietary to any third person.  Nothing in
this Agreement shall be construed as authorizing or encouraging the Contractor
to obtain information for the Company in violation of any third party's rights
to copyright or trade secret protection.


16.      Miscellaneous.


a.      The provisions of this Agreement may be waived, altered, amended or
repealed, in whole or in part, only on the written consent of the Company and
the Contractor.


b.      Section headings and numbers used in this Agreement are included for
convenience of reference only, and, if there is any conflict between any such
numbers and headings, and the text of this Agreement, the text shall
control.  Each of the statements set forth in the premises of this Agreement is
incorporated into the Agreement as a valid and binding representation of the
party or parties to whom it relates.


c.      This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina without reference to the choice of law
principles thereof.  If any dispute arises hereunder, the parties hereto agree
that any suit brought by either party shall be heard in the courts of North
Carolina or any federal court sitting in North Carolina, and the parties hereto
consent to the jurisdiction of such courts.


d.      This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


e.      This Agreement, together with the Confidential Disclosure Agreement
herein referenced represent the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety any and all prior
written or oral agreements with respect thereto.


f.  Neither party shall have the right under this Agreement to use the name,
trademark or trade names of the other, unless prior written approval has been
obtained.  Any such approval or authorization shall cease upon termination of
this Agreement.
 
g.  During the term of this agreement, C&C will supply contractor with a laptop
computer and blackberry.

300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                    
 
 

--------------------------------------------------------------------------------

Page 5
 



IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Independent Contractor Agreement as of the date and year first
above written.


 


 

   COMPANY              CHARLES & COLVARD, LTD.              By:  /s/ R. A. Bird
       Richard A. Bird, CEO              CONTRACTOR              By:  /s/ Neil
S. Boss        Neil S. Boss  

 
 
 
 
 
 
 
 
 
 
 
 
 

300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                      
 
 

--------------------------------------------------------------------------------

 

[candclogo.jpg]

ADDENDUM TO INDEPENDENT CONTRACTOR AGREEMENT


THIS ADDENDUM will supplement the INDEPENDENT CONTRACTOR AGREEMENT, made
effective as of the 1st day of July, 2009 by and between Charles & Colvard,
Ltd., a North Carolina corporation (the "Company"), and Neil Boss (the
"Contractor").


RECITALS:


A.  
The Company agrees to offer Contractor a minimum of 25 hours of billable time
each week during the period beginning August 1, 2009 and ending January 31,
2010.  If the Company does not offer 25 hours of work per week during this
period, the company will still pay contractor at $90 per hour for the 25 hour
minimum.  Contractor also agrees to make himself available for a minimum of 25
hours per week during this period.  Contractor can inform the Company of time
needed off with at least 7 days notice and time off may not exceed 7 consecutive
business days.  Company is not obligated to pay the minimum 25 hours per week
for time requested off by Contractor.

B.  
All other terms of the Independent Contractor Agreement made effective July 1,
2009 remain in effect.





IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Independent Contractor Agreement as of the date and year first
above written.


 

   COMPANY              CHARLES & COLVARD, LTD.              By:  /s/ Timothy L.
Krist        Timothy Krist, CFO              CONTRACTOR              By:  /s/
Neil S. Boss        Neil S. Boss  


 
 

300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                      
 
 

--------------------------------------------------------------------------------

 

[candclogo.jpg]


2nd ADDENDUM TO INDEPENDENT CONTRACTOR AGREEMENT


THIS 2nd ADDENDUM will supplement the INDEPENDENT CONTRACTOR AGREEMENT (“IC
Agreement”), made effective as of the 1st day of July, 2009 by and between
Charles & Colvard, Ltd., a North Carolina corporation (the "Company"), and Neil
Boss (the "Contractor").


RECITALS:


A.  
The Company agrees to offer Contractor a minimum of 25 hours of billable time
each week during the period beginning February 1, 2010 and ending April 30,
2010.  If the Company does not offer 25 hours of work per week during this
period, the company will still pay contractor at $80 per hour for the 25 hour
minimum.  Contractor also agrees to make himself available for a minimum of 25
hours per week during this period.  Contractor can inform the Company of time
needed off with at least 7 days notice and time off may not exceed 7 consecutive
business days.  Company is not obligated to pay the minimum 25 hours per week
for time requested off by Contractor.

B.  
Item 5 of the IC Agreement is hereby amended to reflect that the term of the IC
Agreement shall be extended through June 30, 2011.

C.  
Item 6 of the IC Agreement is hereby amended to reflect that the company shall
pay Contractor at a rate of $80 per hour effective February 1, 2010.  Effective
May 1, 2010 and through the term of the IC agreement, Contractor will not be
paid for consultations of less than 15 minutes.

D.  
All other terms of the Independent Contractor Agreement made effective July 1,
2009 remain in effect.

E.  
All other terms of the 1st Addendum to Independent Contractor Agreement made
remain in effect  unless otherwise superceded in this 2nd Addendum.



IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Independent Contractor Agreement as of the date and year first
above written.
 
 

   COMPANY              CHARLES & COLVARD, LTD.              By:  /s/ Timothy L.
Krist        Timothy Krist, CFO              Date  12/13/09            
 CONTRACTOR              By:  /s/ Neil S. Boss        Neil S. Boss            
 Date  12/14/09  


300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                       
 
 

--------------------------------------------------------------------------------

 

[candclogo.jpg]


3td ADDENDUM TO INDEPENDENT CONTRACTOR AGREEMENT


THIS 3rd ADDENDUM will supplement the INDEPENDENT CONTRACTOR AGREEMENT (“IC
Agreement”), made effective as of the 1st day of July, 2009 by and between
Charles & Colvard, Ltd., a North Carolina corporation (the "Company"), and Neil
Boss (the "Contractor").


RECITALS:


A.  
The Company agrees to offer Contractor a minimum of 25 hours of billable time
each week during the period beginning May 1, 2010 and ending July 31, 2010.  If
the Company does not offer 25 hours of work per week during this period, the
company will still pay contractor at $80 per hour for the 25 hour
minimum.  Contractor also agrees to make himself available for a minimum of 25
hours per week during this period.  Contractor can inform the Company of time
needed off with at least 7 days notice and time off may not exceed 7 consecutive
business days.  Company is not obligated to pay the minimum 25 hours per week
for time requested off by Contractor.  The weekly minimum of 25 hours is subject
to change upon mutual agreement of the parties.

B.  
All other terms of the Independent Contractor Agreement made effective July 1,
2009 remain in effect.

C.  
All other terms of the 1st Addendum and 2nd Addendum to Independent Contractor
Agreement made remain in effect unless otherwise superceded in this 3rd
Addendum.



IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Independent Contractor Agreement as of the date and year first
above written.
 

   COMPANY              CHARLES & COLVARD, LTD.              By:  /s/ Timothy L.
Krist        Timothy Krist, CFO              Date  2/26/10            
 CONTRACTOR              By:  /s/ Neil S. Boss        Neil S. Boss            
 Date  2/26/10  


 




300 Perimeter Park Drive, Suite A     Morrisville, NC 27560     Telephone
919.468.0399
Facsimile 919.468.0486     www.moissanite.com


CONFIDENTIAL Charles & Colvard,
Ltd.                                                                                                                                                                                       
 
 

--------------------------------------------------------------------------------

 
